May 8, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                       BILLIE LEON STRINGHAM, Appellant

NO. 14-11-01021-CV                      V.

                      CHASE HOME FINANCE, LLC, Appellee
                            ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on October 27, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by BILLIE
LEON STRINGHAM.
      We further order this decision certified below for observance.